Citation Nr: 1011118	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for skin cancer, including 
based upon exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The Veteran had active service from December 1944 to July 
1946, and from September 1950 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Regional Office (RO) in Milwaukee, Wisconsin, which denied 
the veteran's claims of entitlement to service connection for 
skin cancer.  The Veteran appealed, and in January 2009, the 
Board denied the claim.   

The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (CAVC).  In September 2009, the CAVC vacated 
the Board's January 2009 decision, and remanded the claim.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran does not have skin cancer as a result of his 
service.  


CONCLUSION OF LAW

Skin cancer was not incurred or aggravated as a result of the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has skin cancer, as a result of 
his service.  Specifically, he argues that he has skin cancer 
as a result of service aboard the U.S.S. Menard, which put 
into the Harbor at Nagasaki, Japan, and remained tied to the 
shoreline from 23 to 29 September 1945.  The Veteran has 
reported that he went ashore for several hours on one 
occasion.  It was also credibly reported that the Veteran's 
service duties included work below decks working with salt 
water evaporators, and that the harbor was full of dead 
bodies, which were presumably local residents who had been 
killed in the nuclear blast which had occurred there in 
August 1945.  

In January 2003, the Veteran filed his claim for service 
connection for skin cancer.  In March 2004, the RO denied the 
claim.  The Veteran appealed, and in January 2009, the Board 
denied the claim.   

The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (CAVC).  In September 2009, the CAVC vacated 
the Board's January 2009 decision, and remanded the claim.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.   Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d). Service 
connection may also be granted for malignant tumors, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are [specific] types of cancer which will be presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994)).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(ii) (2009).  

The Veteran's service treatment reports do not show treatment 
for skin symptoms, or a diagnosis of a skin condition, other 
than one treatment for a boil on his upper lip, characterized 
as cellulitis of the face, in January 1946.  The Veteran's 
separation examination report from his first and second 
periods of active duty, dated in July 1946, and June 1952, 
show that his skin was clinically evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
treatment reports, dated between 1987 and 2002.  This 
evidence shows that the Veteran was diagnosed with skin 
cancer, including squamous cell carcinoma of the scalp, in 
June 1993, basal cell carcinoma near the left ear lobe in 
January 1997, and basal cell carcinoma near the right ear 
lobe in February 2000.  

The claims file includes two lay statements, from W.A.M., 
received in March 2003, and from J.K. (received in January 
2005).  In these letters, the authors assert that they served 
with the Veteran, that their ship was docked in Nagasaki in 
September 1945, that the Veteran went ashore at least once, 
that the Veteran was involved in water purification aboard 
his ship, and, in essence, that they were exposed to 
radiation from working near irradiated dead bodies of 
Japanese who were floating in the water.  

With regard to the possibility of service connection on a 
basis other than exposure to radiation, the Board finds that 
the claim must be denied.  The Veteran was not treated for 
skin cancer during service, and the earliest post-service 
medical evidence of skin cancer is dated in 1993, which is 
about 40 years after separation from the Veteran's second 
period of active duty service.  This lengthy period without 
treatment is evidence that there was not a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent evidence showing or indicating that skin 
cancer is related to his service.  Finally, there is no 
evidence of a tumor of the skin that was manifest to a 
compensable degree within one year of separation from service 
to warrant service connection under 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

However, the Veteran's primary argument is that he has skin 
cancer due to exposure to radiation.  

The Veteran is shown to be a "radiation-exposed veteran" as 
defined by 38 C.F.R. § 3.309(d)(3) (i.e., service in 
Nagasaki), and he is shown to have a radiogenic disease 
(i.e., skin cancer), see 38 C.F.R. § 3.311(b), for which will 
be service connected provided that certain conditions 
specified in that regulation are met.    

In accordance with 38 C.F.R. § 3.311, in October 2003, the RO 
obtained a radiation dose estimate from the Defense Threat 
Reduction Agency (DTRA).  The DTRA determined that the 
Veteran's total dose estimate was 0.2 rem, and that his upper 
bound total dose was less than 1 rem.  

In March 2004, a medical opinion was obtained from the Chief, 
Public Health and Environmental Hazards Officer (CPHEHO), 
which included a review of the evidence on file, to include 
the Veteran's DTRA dose estimates, as well as a review of the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report No. 6, 1988, and 
interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health 
(NIOSH).  It noted that application of the IREP resulted in a 
99-percentile value for the probability of causation for the 
squamous cell carcinoma of 0.28 percent, and a 99-percentile 
valued for the probability of causation of the individual 
basal cell carcinomas of 10.68 percent.  The CPHEHO concluded 
that it was "unlikely that the veteran's skin cancers can be 
attributed to exposure to ionizing radiation in service."  

In March 2004, the VA Director of the Compensation and 
Pension Services concurred with the CPHEHO's medical opinion. 

In summary, a radiation dose estimate has been obtained, and 
based on this estimate, opinions were obtained from VA's 
Chief, Public Health and Environmental Hazards Officer, and 
from the VA Director of the Compensation and Pension 
Services.  Both of these opinions weigh against the claim.  
There is no countervailing, competent evidence of record to 
show that the Veteran has skin cancer due to exposure to 
radiation.  Given the foregoing, service connection for skin 
cancer is not warranted under the procedures as set forth in 
38 C.F.R. § 3.311.    

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the Veteran is a male; he was about 18 years of 
age when he was exposed to radiation; the medical evidence 
indicates a family history of cancer, specifically, that the 
Veteran's father, who was a smoker, had lung cancer; the 
earliest indication of skin cancer comes approximately 40 
years after service, at approximately age 67; after service 
the Veteran worked as an auto mechanic, and there is no 
verified record of post-service exposure to carcinogens.  

With regard to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that skin 
cancer was caused or aggravated by service that ended in 
1952, with exposure to radiation in 1945.  In this case, when 
the Veteran's service treatment records (which do not show 
any relevant treatment, findings, or diagnoses for skin 
cancer), and his post-service medical records are considered 
(which do not show any relevant treatment prior to 1993, and 
which include competent and highly probative opinions against 
the claim), the Board finds that the service treatment 
reports, and the medical evidence, outweigh the lay 
statements, to the effect that the Veteran has the claimed 
condition that is related to his service.  

The Board will now address certain issues raised in the 
Court's September 2009 decision.  The relevant history is 
summarized as follows:

In the March 2004 medical opinion from the CPHEHO, it was 
concluded that it was "unlikely that the veteran's skin 
cancers can be attributed to exposure to ionizing radiation 
in service."  The CPHEHO's opinion was accompanied by two 
NIOSH IREP "Probability of Causation Results" reports 
("causation reports").  

One causation report indicates that it pertained to a "non-
melanomous skin - squamous cell" cancer model, with 
"general exposure information" that included an "organ 
dose" of "constant = 1", and with a "probability of 
causation" showing a 99th percentile probability of 0.28 
percent.  

The other causation report indicates that it pertained to a 
"non-melanomous skin - basal cell" cancer model, with 
"general exposure information" that included an "organ 
dose" of "constant = 1", and with a "probability of 
causation" showing a 99th percentile probability of 10.68 
percent.  (emphasis added).  

In January 2005, the Veteran's representative (who has since 
changed) argued:

The Organ Dose parameter used in the 
NIOSH document in the C-file, that the VA 
accepted, was for a CONSTANT DOSE.  When 
all other parameters are run again and 
the Organ Dose parameter selected is for 
a NORMAL DOSE then the 99% percentile 
probability is 23% (see attachment).  
This is more than twice the probability 
that VA relied on to make their medical 
decision.  We request another medical 
opinion based on the NORMAL DOSE 
probability.  (emphasis in original).  

The representative's January 2005 statement was accompanied 
by a causation report, also dated in January 2005.  It 
appears that the representative completed this causation 
report over the internet, at the same website used by the 
CPHEHO, but that the representative's causation report used a 
different version of NIOSH IREP (version 5.3) than was used 
by the CPHEHO (version 5.2.1).  This causation report notes 
that it pertains to a "non-melanomous skin - basal cell" 
cancer model, with "general exposure information" that 
included an "organ dose" of "Normal  (1-2)", and with a 
"probability of causation" showing a 99th percentile 
probability of 23 percent.  (emphasis added).  

In the Statement of the Case, dated in September 2005, the RO 
noted the representative's January 2005 argument pertaining 
to the application of the "Normal" organ dose.  The RO 
stated:

However, it must be noted that your Power 
of Attorney provided absolutely no 
explanation or basis for why the Organ 
Dose parameters should be changed.  
Simply because changing them provides a 
more favorable result for you is not a 
basis for changing the criteria use.  It 
must be noted that the reports that were 
used to determine the likely probability 
that your skin cancer was due to in-
service radiation exposure were created 
by a medical expert with experience in 
this particular field (that is, the Chief 
Public Health and Environmental Hazards 
Officer, who is a Medical Doctor).  There 
is no evidence that your Power of 
Attorney has the educational or 
professional qualifications necessary to 
provide a competent medical opinion, or 
for that matter, change the criteria 
use[d] to calculate your radiation risk 
probability.

It must further be noted that information 
obtained from the NIOSH web site 
regarding [t]he Interactive 
RadioEpidimiological Program (which is 
what was used to calculate the 
probability that your skin cancer was due 
to your in-service radiation exposure), 
stated that "Changing the default 
settings should only be done after 
sufficient justification accompanied by a 
written rationale."  Your Power of 
Attorney has not provided such to support 
the changing of the criteria use[d] to 
calculate your probability. 

In the Veteran's appeal (VA Form 9), received in October 
2005, the Veteran's (then) representative made a similar 
argument to that which was set forth in January 2005, and 
stated, "We simply acknowledge that there are two sets of 
data that can be referenced and that it seems rather 
arbitrary to use the data that provides the lowest 
probability reading without affording the veteran a reason 
for doing so or a medical opinion based on the NORMAL 
probability data." (emphasis in original).  

In January 2009, the Board denied the claim.  In relevant 
part, the Board stated:

The representative presented an argument 
that questioned the use of "constant 
dose" data over the use of "normal dose" 
data in the computation of the veteran's 
dose estimate.  However, the 
representative presented no scientific 
study or other competent authority in 
support of this argument.  The Board 
cannot find any inaccuracy or error in 
the dose estimate performed and submitted 
for consideration in this case.  It is 
noteworthy that the representative has 
argued that the dose estimate provided 
for the veteran only showed a 10.68 
percent chance that ionizing radiation 
caused his basal cell carcinoma using a 
"constant dose" parameter, but pointed 
out that using a "normal dose" parameter, 
the probability of causation increased to 
23 percent.  The Board can only note that 
assuming, without conceding, that a 23 
percent probability was the correct dose 
estimate computation, 23 percent remains 
well below an equipoise or better for an 
allowance of this claim. (emphasis 
added).

The Veteran appealed to the Court, and in September 2009, the 
Court vacated and remanded the claim.  The Court indicated 
that the Board had exceeded its purview, to the extent that 
it stated that even if the 23 percent probability figure were 
to be used, that a grant of the claim would not be warranted.  
The Court indicated, in essence, that this was a medical 
question.  

The Board finds that there is nothing in the representative's 
arguments which warrants a grant of the claim.  The RO's 
discussion of the faults in this argument and evidence, as 
contained in its September 2005 Statement of the Case, 
remains correct, and these faults remain uncorrected.  
Briefly stated, the representatives (in 2005 and currently) 
both assert that an IREP estimate should be used which 
substitutes a "normal" organ dose for a "constant" organ 
dose.  However, neither the Veteran's representative in 2005, 
nor his current representative, is shown to have medical 
training, and this argument is unaccompanied by a competent 
medical opinion in support.  Nor has any medical literature 
of any type been submitted which provides an explanation, 
justification, or other support for their argument.  Given 
the foregoing, the January 2005 IREP estimate, which is not 
shown to have been completed by a medical professional, or to 
be accompanied by any medical authority in support of its use 
of a "normal" organ dose, as opposed to the "constant" 
organ dose used by the CPHEHO, is afforded no probative 
value.  See e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998) (layperson is generally not capable of opining on 
matters requiring medical knowledge); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter).  Finally, to the 
extent that it has been argued that the CPHEHO's use of a 
"constant" organ dose in the IREP model is "arbitrary," 
and was made "without affording the veteran a reason for 
doing so," the Board is unaware of any authority for the 
proposition that it must provide justification for every 
aspect of a medical opinion.  The CPHEHO is a medical 
professional, who is presumed to know the correct procedures 
and settings for implementation of the IREP model, and to be 
competent to provide an etiological opinion based in whole or 
in part on that model.  See generally Mindenhall v. Brown, 7 
Vet. App. 271 (1994) (applying the presumption of regularity 
to procedures at the RO).  Therefore, these arguments, and 
the January 2005 causation report, do not warrant a grant of 
the claim, nor do they warrant any additional development.  

As a final matter, the Court's decision indicated that the 
Board had used an improper burden of proof.  Specifically, 
the Court noted the Board's statement, that "23 percent 
remains well below an equipoise or better for an allowance of 
this claim," and essentially stated that the term 
"equipoise" was not the correct standard for the burden of 
proof under 38 C.F.R. § 3.311.  The Board will simply note 
that it has determined that the preponderance of the evidence 
is against the claim, and that the claim must be denied.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in February 2003.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO has obtained the Veteran's non-VA medical records.  
The issue on appeal is primarily based on the assertion that 
skin cancer is secondary to exposure to ionizing radiation 
during service, and the procedures mandated at 38 C.F.R. § 
3.311 have been satisfied, to include obtaining a dose 
estimate, and an etiological opinion.  

With regard to the possibility of service connection on a 
direct basis, the Veteran has not been afforded an 
examination, and an etiological opinion has not been 
obtained.  However, as the Veteran is not shown to have been 
treated for skin cancer during service, and as this condition 
is first shown no earlier than 1993, about 40 years after 
separation from service, and as there is no competent 
evidence to show that skin cancer is related to the Veteran's 
service, no further development is warranted.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 
3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against this claim.  The Board therefore concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


